Citation Nr: 0942221	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant had certified active service in the National 
Guard from October 1975 to March 1976.  Further, the record 
reflects he had additional service with the National Guard, 
which would have included periods of inactive duty training 
and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the current appellate 
claims.

The RO in Honolulu, Hawaii, currently has jurisdiction over 
the Appellant's VA claims folder.

The Appellant provided testimony at a hearing before 
personnel at the RO in April 2008, and before the undersigned 
Veterans Law Judge in July 2009.  Transcripts of both 
hearings have been associated with the Appellant's VA claims 
folder.

The Board notes that the Appellant also perfected an appeal 
on the issue of entitlement to a total rating based upon 
individual unemployability.  However, he withdrew his appeal 
as to that claim in April 2008.  See 38 C.F.R. § 20.204 
(2009).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Appellant's service treatment records confirm he 
sustained an injury to the coccyx in August 1987 during a 
period of ACDUTRA.  However, nothing in his service treatment 
records indicates he injured his lumbar spine at this or any 
time while on duty with the National Guard.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Appellant's 
current disability of the lumbar spine was incurred in or 
otherwise the result of his National Guard service.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Appellant's 
current disability of the right knee was incurred in or 
otherwise the result of his National Guard service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Appellant's 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2009).

2.  Service connection is not warranted for the Appellant's 
right knee disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Appellant was sent 
pre-adjudication notice via a letter dated in October 2005, 
which is clearly prior to February 2006 rating decision that 
is the subject of this appeal.  In pertinent part, this 
letter informed the Appellant of what was necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Appellant to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Appellant with respect to this case did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, this 
information was included in VCAA notification regarding other 
claims he had with VA, which indicates he is aware of this 
information.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  More 
importantly, for the reasons stated below, the preponderance 
of the evidence is against the Appellant's service connection 
claims.  As such, no disability rating and/or effective date 
is to be assigned or even considered for these claims.  
Consequently, the Board concludes that the Appellant has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Appellant was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Appellant has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the April 2008 and June 2009 hearings.  Nothing in the record 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding 
his service connection claims in December 2007 and March 
2009.  The Board acknowledges that the December 2007 VA 
examiner indicated he could not provided an opinion as to the 
etiology of the Appellant's lumbar spine disorder without 
resorting to speculation.  As such, it is of little probative 
value in this case.  However, the March 2009 VA examiner did 
provide an opinion as to the etiology of the Appellant's 
lumbar spine disorder, and supported it by stated rationale.  
As this opinion was based upon physical evaluation of the 
Appellant, and an accurate understanding of his medical 
history based upon review of his VA claims folder, the Board 
finds that they are supported by an adequate foundation.  The 
Appellant has not identified any inaccuracies with respect to 
the findings of the March 2009 examination.  Accordingly, the 
Board finds that these examinations are adequate for 
resolution of this case.  The Board acknowledges that no 
examination has been accorded to the Appellant regarding his 
right knee claim, but for the reasons discussed in the 
analysis below the Board concludes that no such development 
is warranted based on the facts of this case.  Consequently, 
the Board finds that the duty to assist the Appellant has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

A.  Lumbar Spine

In this case, the Appellant contends that he developed 
degenerative disc disease of the lumbar spine as a result of 
an injury sustained as a result of participating in "slide 
for life" while on ACDUTRA in August 1987.  He maintains 
that he has had low back problems since that injury.  
Although he acknowledges sustaining a post-service back 
injury in September 1989 while driving a bus, he contends 
that this injury only aggravated an existing back disorder.  

The Appellant has also submitted competent medical opinions 
in support of his contentions.  Specifically, an April 2007 
private medical statement from S. J. M., M.D. (hereinafter, 
"Dr. M") and a February 2008 statement from L. O'R., DPT.  
In pertinent part, both of these clinicians noted the 1989 
bus accident.  However, Dr. M stated that the minor injury 
the Appellant sustained while driving his bus into a 4 inch 
ditch clearly did not cause the type of injury the Appellant 
had, and was only an exacerbation or aggravation of his prior 
injury.  Dr. M further stated that the Appellant clearly 
sustained a significant lumbar spine injury with nerve root 
damage while on the "slide for life;" and that the 
Appellant's history clearly demonstrated from the first day 
of his injury until present day he had constant radicular 
symptoms referred from L4, L5, S1; and that even though the 
urgent care physician notes diagnosed "a coccyx contusion," 
his symptoms were always consistent with a higher level 
spinal injury.  Similarly, L. O'R. stated that the 
documentation provided by the Appellant that the injury he 
sustained while performing military training course in 1987 
is what actually caused the damage to his back.  L. O'R. 
stated that the Appellant's medical history clearly 
demonstrated symptoms caused by a L4, 5, S1 injury; and that 
while driving a bus and hitting a pot hole could cause back 
injury, it would not cause this level of injury to the spine 
and nerve roots.  

The Board acknowledges that the Appellant's service treatment 
records confirm he was injured in August 1987 during a period 
of ACDUTRA, while participating in "slide for life."  
Further, these records note complaints of lower back pain 
following this injury.  However, these records, including X-
ray studies, reflect the Appellant sustained an injury to the 
coccyx.  Nothing indicates any injury to the lumbar spine as 
a result of this injury, or at any other time during his 
service with the National Guard.  In fact, the Appellant's 
spine was subsequently evaluated as normal as part of a 
January 1988 periodic service examination.  Stated another 
way, the medical records contemporaneous to the August 1987 
injury reflect a thorough evaluation was conducted of the 
Appellant, and do not support that there was any type of 
injury to the lumbar spine, to include the type of severe 
injury and symptomatology alleged by Dr. M and L. O'R.

The Board further notes that there is no competent medical 
evidence of a lumbar spine disorder prior to the September 
1989 work-related bus accident.  Records contemporaneous to 
his period, including a September 1991 physical medical and 
rehabilitation consultation report, reflect the Appellant 
denied any previous history of back trauma or injuries, and 
also denied any history of other musculoskeletal, 
gastrointestinal, genitourinary, or cardiovascular problems.  
Moreover, X-rays conducted of the lumbosacral spine in 
September 1989 did not indicate any evidence of degenerative 
disc disease.  In fact, they were found to be within normal 
limits.

In other words, the medical records regarding the Appellant's 
August 1987 ACDUTRA injury, as well as the medical records 
contemporaneous with his September 1989 work-related bus 
accident, contradict his current contentions regarding the 
history of his back problems.  Therefore, the Board finds 
that these current contentions are not credible.  
Consequently, any competent medical opinion based upon these 
contentions, to include those from Dr. M and L. O'R., are not 
entitled to probative value in the instant case.  .  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

The Board also notes that the March 2009 VA examination 
contains a competent medical opinion that the Appellant's 
current condition was not caused by or a result of an injury 
sustained during active duty training.  In making this 
opinion, the VA examiner noted that from the period from 
August 1987 until October 1987, the Appellant was sent by a 
variety of appropriately trained medical doctors in the 
military with appropriate X-rays and examinations; that all 
these exams concurred that the injury to the low back was a 
tailbone sprain called coccydynia; and that this injury was 
unrelated to the back problem that occurred when the 
Appellant was in his bus accident.  Since these exams were 
performed much closer to the injury dates, the examiner found 
that they were more germaine to the problem that occurred 
during that time frame.  On the other hand, the opinions 
rendered by the Appellant's personal physician and pain 
management personnel regarding the source of his current low 
back condition suggesting that the back problem was caused by 
the military water slide injury were made by individuals who 
did not see the Appellant until well into the 2000s, many 
years after the event in question.

In view of the foregoing, the Board finds that the March 2009 
VA medical examiner's opinion is the one most consistent 
with, and supported by, the evidence of record regarding the 
history of the Appellant's low back disorder.  As detailed in 
the preceding paragraph, this opinion is against the current 
degenerative disc disease of the lumbar spine being 
etiologically related to military service.

For these reasons, the Board finds the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Appellant's current disability of the lumbar 
spine was incurred in or otherwise the result of his National 
Guard service.  

B.  Right Knee

With respect to the claimed right knee disorder, the Board 
observes that the competent medical evidence confirms the 
Appellant has osteoarthritis of both knees.  However, even 
though it has been contended that the current right knee 
disorder is directly related to injuries sustained in 
military service, no specific details have been provided as 
to such injury.  Moreover, nothing in his service treatment 
records indicates he sustained any injury to the right knee 
during his National Guard service.  His lower extremities 
were consistently evaluated as normal on service 
examinations, to include January 1988.  Further, the first 
competent medical evidence of a current right knee disorder 
is years after service, and it does not appear the Appellant 
has alleged continuity of symptomatology.

In view of the foregoing, the Board finds that there is no 
relevant complaint or clinical finding for a clinician to 
link the current right knee disorder to the Appellant's 
military service.  Therefore, no further development on this 
issue is warranted based on the facts of this case, and the 
Board must find that the preponderance of the competent 
medical and other evidence of record is against a finding 
that the Appellant's current disability of the right knee was 
incurred in or otherwise the result of his National Guard 
service.

The Appellant has also indicated that his right knee disorder 
is secondary to his lumbar spine disorder.  However, even if 
such were the case, for the reasons stated above the Board 
has determined that service connection is not warranted for a 
lumbar spine disorder.  He has no other service-connected 
disabilities.  The law does not provide for a grant of 
service connection when a disability is caused by or the 
result of a nonservice-connected disability.  See 38 C.F.R. 
§ 3.310.

Inasmuch as there is nothing in the record, other than the 
Appellant's bare assertion, that would tend to corroborate 
his recollection years post-service of having sustained a 
right knee injury in service, or evidence that would tend to 
suggest the presence of objective knee problems during 
examination years after service, in 1988, the Board finds no 
basis to conduct further examination of the right knee at 
this time.

Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Appellant's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.







ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


